*342On Motion for Rehearing.
Quillian, Judge.
To obviate the possibility of any misunderstanding of what is here held, we wish to point out that we fully recognize that motions to set aside judgments must, in ordinary cases (where fraud, accident, mistake, or irregularity is not invoked), be based on defects appearing upon the face of the record or pleadings, and the brief of evidence does not constitute a part of the “record” in that sense. DeCoff v. Newman, 79 Ga. App. 162 (53 S. E. 2d 134). In workmen’s compensation cases, however, the entire proceedings, namely the claim, the evidence, findings of the board or director, and the award, constitute the face of the record; and consequently, where, as in this case, there was evidence authorizing the finding made and the superior court reversed the award for the claimant and entered a finding for the defendant, which, under these circumstances it was without jurisdiction to do (See Griffeth v. County of Barrow, 92 Ga. App. 698, 706, 89 S. E. 2d 895, and the numerous cases there cited), the defect was one appearing upon the face of the record, and the judgment should properly have been set aside.

Felton, C. J., and Nichols, J., concur.